997 So. 2d 475 (2008)
William Jason FREEMAN, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-5201.
District Court of Appeal of Florida, First District.
December 12, 2008.
William M. Kent of The Law Office of William Mallory Kent, Jacksonville, for Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
Prior report: 939 So. 2d 1063.
PER CURIAM.
The petition alleging ineffective assistance of appellate counsel is denied on the merits.
WEBSTER, DAVIS, and HAWKES, JJ., concur.